Case 1:20-mc-00199-JGK-OTW Document 97-1 Filed 07/29/21 Page 1 of 27




                   Exhibit A
            Case 1:20-mc-00199-JGK-OTW Document 97-1 Filed 07/29/21 Page 2 of 27


Saenz, Andres

From:                             Saenz, Andres
Sent:                             Friday, July 23, 2021 8:49 PM
To:                               Wolter, Richard
Cc:                               Balter, Emily; Levander, Samuel
Subject:                          RE: In re Application of Vale, 20-MC-199-JGK-OTW (S.D.N.Y.)


Rich, I received your message. We intend to proceed with our letter to the Court next Wednesday seeking a deadline for
production of Mr. Meir’s responsive documents if we have not received a production by that date.

-Andres


—
Andres Saenz
Cleary Gottlieb Steen & Hamilton LLP
Assistant: cvalenti@cgsh.com
One Liberty Plaza, New York NY 10006
T: +1 212 225 2804
asaenz@cgsh.com | clearygottlieb.com


From: Saenz, Andres
Sent: Thursday, July 22, 2021 4:14 PM
To: 'Wolter, Richard' <rw@dhclegal.com>
Cc: Balter, Emily <ebalter@cgsh.com>; Levander, Samuel <slevander@cgsh.com>
Subject: RE: In re Application of Vale, 20-MC-199-JGK-OTW (S.D.N.Y.)

Thank you. I am available after 2:30 pm tomorrow afternoon. I am happy to put something on the agenda so that we
make sure we don’t miss each other.

-Andres


—
Andres Saenz
Cleary Gottlieb Steen & Hamilton LLP
Assistant: cvalenti@cgsh.com
One Liberty Plaza, New York NY 10006
T: +1 212 225 2804
asaenz@cgsh.com | clearygottlieb.com


From: Wolter, Richard [mailto:rw@dhclegal.com]
Sent: Thursday, July 22, 2021 4:05 PM
To: Saenz, Andres <asaenz@cgsh.com>
Cc: Balter, Emily <ebalter@cgsh.com>; Levander, Samuel <slevander@cgsh.com>
Subject: RE: In re Application of Vale, 20-MC-199-JGK-OTW (S.D.N.Y.)



Andres – I will call you tomorrow with an update.


                                                           1
            Case 1:20-mc-00199-JGK-OTW Document 97-1 Filed 07/29/21 Page 3 of 27
Thanks,
Rich
__________________________________


Richard Wolter, Esq.
Davidoff Hutcher & Citron LLP
605 Third Avenue, New York, NY 10158
Firm: 212.557.7200 Direct: 646.428.3269
Fax: 212.286.1884 Email: rw@dhclegal.com
Website



From: Saenz, Andres <asaenz@cgsh.com>
Sent: Wednesday, July 21, 2021 8:08 PM
To: Wolter, Richard <rw@dhclegal.com>
Cc: Balter, Emily <ebalter@cgsh.com>; Levander, Samuel <slevander@cgsh.com>
Subject: RE: In re Application of Vale, 20-MC-199-JGK-OTW (S.D.N.Y.)

CAUTION: EXTERNAL MAIL. DO NOT CLICK ON LINKS OR OPEN ATTACHMENTS YOU DO NOT TRUST

Rich,

I tried calling you earlier today and left a message with your assistant. Can you please give me a call when you have a
chance or respond to my emails about the status of your production?

It’s been over a week since you committed to make your first (and final) production on behalf of Nir Meir. Please make
your production by Wednesday, July 28, 2021. That’s two weeks after you the date you told us to expect. Otherwise,
we will write to the Court and seek its assistance.

-Andres


—
Andres Saenz
Cleary Gottlieb Steen & Hamilton LLP
Assistant: cvalenti@cgsh.com
One Liberty Plaza, New York NY 10006
T: +1 212 225 2804
asaenz@cgsh.com | clearygottlieb.com


From: Saenz, Andres
Sent: Thursday, July 15, 2021 9:28 AM
To: 'Wolter, Richard' <rw@dhclegal.com>
Cc: Balter, Emily <ebalter@cgsh.com>; Levander, Samuel <slevander@cgsh.com>
Subject: RE: In re Application of Vale, 20-MC-199-JGK-OTW (S.D.N.Y.)

Good morning Rich,

I wanted to follow up on the below to see if you are still on track to produce this week given that you anticipated making
a production yesterday.

Thanks,

                                                            2
             Case 1:20-mc-00199-JGK-OTW Document 97-1 Filed 07/29/21 Page 4 of 27
-Andres


—
Andres Saenz
Cleary Gottlieb Steen & Hamilton LLP
Assistant: cvalenti@cgsh.com
One Liberty Plaza, New York NY 10006
T: +1 212 225 2804
asaenz@cgsh.com | clearygottlieb.com


From: Wolter, Richard [mailto:rw@dhclegal.com]
Sent: Friday, July 9, 2021 2:28 PM
To: Saenz, Andres <asaenz@cgsh.com>
Cc: Balter, Emily <ebalter@cgsh.com>; Levander, Samuel <slevander@cgsh.com>
Subject: RE: In re Application of Vale, 20-MC-199-JGK-OTW (S.D.N.Y.)



Andres – We expect to make the complete production on Wednesday.

Thank you,
Rich

__________________________________


Richard Wolter, Esq.
Davidoff Hutcher & Citron LLP
605 Third Avenue, New York, NY 10158
Firm: 212.557.7200 Direct: 646.428.3269
Fax: 212.286.1884 Email: rw@dhclegal.com
Website




From: Saenz, Andres <asaenz@cgsh.com>
Sent: Wednesday, July 7, 2021 1:59 PM
To: Wolter, Richard <rw@dhclegal.com>
Cc: Balter, Emily <ebalter@cgsh.com>; Levander, Samuel <slevander@cgsh.com>
Subject: RE: In re Application of Vale, 20-MC-199-JGK-OTW (S.D.N.Y.)

CAUTION: EXTERNAL MAIL. DO NOT CLICK ON LINKS OR OPEN ATTACHMENTS YOU DO NOT TRUST

Rich,

I have not heard from you and you last informed me that a production was coming last week. It has been over a week
since you informed me of the status of the production. Can you please provide me with an update?

-Andres


—
Andres Saenz

                                                         3
            Case 1:20-mc-00199-JGK-OTW Document 97-1 Filed 07/29/21 Page 5 of 27
Cleary Gottlieb Steen & Hamilton LLP
Assistant: cvalenti@cgsh.com
One Liberty Plaza, New York NY 10006
T: +1 212 225 2804
asaenz@cgsh.com | clearygottlieb.com


From: Saenz, Andres
Sent: Thursday, July 1, 2021 1:58 PM
To: 'Wolter, Richard' <rw@dhclegal.com>
Subject: RE: In re Application of Vale, 20-MC-199-JGK-OTW (S.D.N.Y.)

Hi Rich—just following up on the below before we head into the long weekend. Are you still on track to make a
production by Friday? I’m happy to get on a call if that’s easier.

-Andres


—
Andres Saenz
Cleary Gottlieb Steen & Hamilton LLP
Assistant: cvalenti@cgsh.com
One Liberty Plaza, New York NY 10006
T: +1 212 225 2804
asaenz@cgsh.com | clearygottlieb.com


From: Saenz, Andres
Sent: Tuesday, June 29, 2021 9:42 AM
To: 'Wolter, Richard' <rw@dhclegal.com>
Subject: RE: In re Application of Vale, 20-MC-199-JGK-OTW (S.D.N.Y.)

Hi Rich,

I’m reaching out to see if you are still on track to produce documents responsive to the subpoena by end of week. I
believe you said on our last call that you would be sending the documents to processing by your vendor no later than
today.

Thanks,

-Andres


—
Andres Saenz
Cleary Gottlieb Steen & Hamilton LLP
Assistant: cvalenti@cgsh.com
One Liberty Plaza, New York NY 10006
T: +1 212 225 2804
asaenz@cgsh.com | clearygottlieb.com


From: Wolter, Richard [mailto:rw@dhclegal.com]
Sent: Thursday, June 24, 2021 10:46 AM
To: Saenz, Andres <asaenz@cgsh.com>
Subject: RE: In re Application of Vale, 20-MC-199-JGK-OTW (S.D.N.Y.)


                                                           4
              Case 1:20-mc-00199-JGK-OTW Document 97-1 Filed 07/29/21 Page 6 of 27
Andres – I’ll call you at 3:30.

Thanks,
Rich

From: Saenz, Andres <asaenz@cgsh.com>
Sent: Wednesday, June 23, 2021 8:10 PM
To: Wolter, Richard <rw@dhclegal.com>
Subject: RE: In re Application of Vale, 20-MC-199-JGK-OTW (S.D.N.Y.)

CAUTION: EXTERNAL MAIL. DO NOT CLICK ON LINKS OR OPEN ATTACHMENTS YOU DO NOT TRUST

Thanks Rich. I am available tomorrow between 12:30 and 4 pm if you want to schedule a time to talk.

-Andres


—
Andres Saenz
Cleary Gottlieb Steen & Hamilton LLP
Assistant: cvalenti@cgsh.com
One Liberty Plaza, New York NY 10006
T: +1 212 225 2804
asaenz@cgsh.com | clearygottlieb.com


From: Wolter, Richard [mailto:rw@dhclegal.com]
Sent: Wednesday, June 23, 2021 10:21 AM
To: Saenz, Andres <asaenz@cgsh.com>
Subject: Re: In re Application of Vale, 20-MC-199-JGK-OTW (S.D.N.Y.)



Andres — I am out of the office today but will call you tomorrow morning.

Thanks,
Rich

Sent from my iPhone


          On Jun 21, 2021, at 10:15 AM, Saenz, Andres <asaenz@cgsh.com> wrote:


          CAUTION: EXTERNAL MAIL. DO NOT CLICK ON LINKS OR OPEN ATTACHMENTS YOU DO NOT TRUST

          Good morning Rich,

          I wanted to follow up on our call from last Tuesday. I left you a message on Thursday as well —do you
          have any clearer estimates on when you will make your first production?

          Thanks,

          -Andres

                                                             5
    Case 1:20-mc-00199-JGK-OTW Document 97-1 Filed 07/29/21 Page 7 of 27

—
Andres Saenz
Cleary Gottlieb Steen & Hamilton LLP
Assistant: cvalenti@cgsh.com
One Liberty Plaza, New York NY 10006
T: +1 212 225 2804
asaenz@cgsh.com | clearygottlieb.com


From: Saenz, Andres
Sent: Wednesday, June 9, 2021 5:41 PM
To: 'Wolter, Richard' <rw@dhclegal.com>; Levander, Samuel <slevander@cgsh.com>; 'Ripin, Peter M.'
<PMR@dhclegal.com>
Cc: Rosenthal, Jeffrey A. <jrosenthal@cgsh.com>; Vicens, Elizabeth (Lisa) <evicens@cgsh.com>; Balter,
Emily <ebalter@cgsh.com>; Nkodo, Julie-Irene <jnkodo@cgsh.com>; Wright, Katerina
<kawright@cgsh.com>
Subject: RE: In re Application of Vale, 20-MC-199-JGK-OTW (S.D.N.Y.)

Hello Rich,

I wanted to reach out again with regard to my email below. Do you have any updates on your timeline
for production?

-Andres


—
Andres Saenz
Cleary Gottlieb Steen & Hamilton LLP
Assistant: cvalenti@cgsh.com
One Liberty Plaza, New York NY 10006
T: +1 212 225 2804
asaenz@cgsh.com | clearygottlieb.com


From: Saenz, Andres
Sent: Friday, June 4, 2021 8:10 AM
To: 'Wolter, Richard' <rw@dhclegal.com>; Levander, Samuel <slevander@cgsh.com>; 'Ripin, Peter M.'
<PMR@dhclegal.com>
Cc: Rosenthal, Jeffrey A. <jrosenthal@cgsh.com>; Vicens, Elizabeth (Lisa) <evicens@cgsh.com>; Balter,
Emily <ebalter@cgsh.com>; Nkodo, Julie-Irene <jnkodo@cgsh.com>; Wright, Katerina
<kawright@cgsh.com>
Subject: RE: In re Application of Vale, 20-MC-199-JGK-OTW (S.D.N.Y.)

Good morning Rich,

I wanted to just confirm that you will be making a production today, as discussed on our call last week.

Best,

-Andres


—
Andres Saenz


                                                    6
    Case 1:20-mc-00199-JGK-OTW Document 97-1 Filed 07/29/21 Page 8 of 27
Cleary Gottlieb Steen & Hamilton LLP
Assistant: cvalenti@cgsh.com
One Liberty Plaza, New York NY 10006
T: +1 212 225 2804
asaenz@cgsh.com | clearygottlieb.com


From: Saenz, Andres
Sent: Thursday, May 27, 2021 10:55 AM
To: 'Wolter, Richard' <rw@dhclegal.com>; Levander, Samuel <slevander@cgsh.com>; Ripin, Peter M.
<PMR@dhclegal.com>
Cc: Rosenthal, Jeffrey A. <jrosenthal@cgsh.com>; Vicens, Elizabeth (Lisa) <evicens@cgsh.com>; Balter,
Emily <ebalter@cgsh.com>; Nkodo, Julie-Irene <jnkodo@cgsh.com>; Wright, Katerina
<kawright@cgsh.com>
Subject: RE: In re Application of Vale, 20-MC-199-JGK-OTW (S.D.N.Y.)

Thanks Rich. I will send out a calendar invitation for 11 am tomorrow if that works.

-Andres


—
Andres Saenz
Cleary Gottlieb Steen & Hamilton LLP
Assistant: cvalenti@cgsh.com
One Liberty Plaza, New York NY 10006
T: +1 212 225 2804
asaenz@cgsh.com | clearygottlieb.com


From: Wolter, Richard [mailto:rw@dhclegal.com]
Sent: Thursday, May 27, 2021 10:40 AM
To: Saenz, Andres <asaenz@cgsh.com>; Levander, Samuel <slevander@cgsh.com>; Ripin, Peter M.
<PMR@dhclegal.com>
Cc: Rosenthal, Jeffrey A. <jrosenthal@cgsh.com>; Vicens, Elizabeth (Lisa) <evicens@cgsh.com>; Balter,
Emily <ebalter@cgsh.com>; Nkodo, Julie-Irene <jnkodo@cgsh.com>; Wright, Katerina
<kawright@cgsh.com>
Subject: RE: In re Application of Vale, 20-MC-199-JGK-OTW (S.D.N.Y.)



Andres – I have a call scheduled with my client for this afternoon to review the final batch of e-mails
together. Exact time is still TBD. Can we schedule a call for tomorrow morning?

Thanks,
Rich
__________________________________
<image001.jpg>
Richard Wolter, Esq.
Davidoff Hutcher & Citron LLP
605 Third Avenue, New York, NY 10158
Firm: 212.557.7200 Direct: 646.428.3269
Fax: 212.286.1884 Email: rw@dhclegal.com
Website



                                                     7
    Case 1:20-mc-00199-JGK-OTW Document 97-1 Filed 07/29/21 Page 9 of 27

From: Saenz, Andres <asaenz@cgsh.com>
Sent: Wednesday, May 26, 2021 8:46 PM
To: Wolter, Richard <rw@dhclegal.com>; Levander, Samuel <slevander@cgsh.com>; Ripin, Peter M.
<PMR@dhclegal.com>
Cc: Rosenthal, Jeffrey A. <jrosenthal@cgsh.com>; Vicens, Elizabeth (Lisa) <evicens@cgsh.com>; Balter,
Emily <ebalter@cgsh.com>; Nkodo, Julie-Irene <jnkodo@cgsh.com>; Wright, Katerina
<kawright@cgsh.com>
Subject: RE: In re Application of Vale, 20-MC-199-JGK-OTW (S.D.N.Y.)

CAUTION: EXTERNAL MAIL. DO NOT CLICK ON LINKS OR OPEN ATTACHMENTS YOU DO NOT TRUST

Rich,

A call for tomorrow afternoon works well for us. We are available any time after 2 pm; I can send a dial-
in for your preference during that window.

-Andres


—
Andres Saenz
Cleary Gottlieb Steen & Hamilton LLP
Assistant: cvalenti@cgsh.com
One Liberty Plaza, New York NY 10006
T: +1 212 225 2804
asaenz@cgsh.com | clearygottlieb.com


From: Wolter, Richard [mailto:rw@dhclegal.com]
Sent: Monday, May 24, 2021 3:13 PM
To: Saenz, Andres <asaenz@cgsh.com>; Levander, Samuel <slevander@cgsh.com>; Ripin, Peter M.
<PMR@dhclegal.com>
Cc: Rosenthal, Jeffrey A. <jrosenthal@cgsh.com>; Vicens, Elizabeth (Lisa) <evicens@cgsh.com>; Balter,
Emily <ebalter@cgsh.com>; Nkodo, Julie-Irene <jnkodo@cgsh.com>; Wright, Katerina
<kawright@cgsh.com>
Subject: RE: In re Application of Vale, 20-MC-199-JGK-OTW (S.D.N.Y.)



Andres,

Can we schedule a call for Thursday afternoon? By that time, we expect the complete e-mail production
to be in the hands of our vendor for processing. We also expect the review of text messages to be
complete (and will update as to the timing of any anticipated production during the call).

Thanks,
Rich
__________________________________
<image001.jpg>
Richard Wolter, Esq.
Davidoff Hutcher & Citron LLP
605 Third Avenue, New York, NY 10158
Firm: 212.557.7200 Direct: 646.428.3269
Fax: 212.286.1884 Email: rw@dhclegal.com
Website
                                                    8
   Case 1:20-mc-00199-JGK-OTW Document 97-1 Filed 07/29/21 Page 10 of 27


From: Saenz, Andres <asaenz@cgsh.com>
Sent: Monday, May 24, 2021 9:15 AM
To: Wolter, Richard <rw@dhclegal.com>; Levander, Samuel <slevander@cgsh.com>; Ripin, Peter M.
<PMR@dhclegal.com>
Cc: Rosenthal, Jeffrey A. <jrosenthal@cgsh.com>; Vicens, Elizabeth (Lisa) <evicens@cgsh.com>; Balter,
Emily <ebalter@cgsh.com>; Nkodo, Julie-Irene <jnkodo@cgsh.com>; Wright, Katerina
<kawright@cgsh.com>
Subject: RE: In re Application of Vale, 20-MC-199-JGK-OTW (S.D.N.Y.)

CAUTION: EXTERNAL MAIL. DO NOT CLICK ON LINKS OR OPEN ATTACHMENTS YOU DO NOT TRUST

Rich,

I am again reaching out regarding the production of documents that you previously informed us would
be made nearly a month ago. On Monday, May 10, you informed us that there would be a production
by May 14. So far, we have received no production of documents from Mr. Meir, and no update on the
review of text message/chat communications.

Please let us know your availability for a call later today or anytime later this week to discuss the
schedule for document production—we are flexible and happy to work around your availability, but we
would like a status update as soon as possible.

Best,

-Andres
—
Andres Saenz
Cleary Gottlieb Steen & Hamilton LLP
Assistant: cvalenti@cgsh.com
One Liberty Plaza, New York NY 10006
T: +1 212 225 2804
asaenz@cgsh.com | clearygottlieb.com


From: Saenz, Andres
Sent: Tuesday, May 18, 2021 7:28 AM
To: Wolter, Richard <rw@dhclegal.com>; Levander, Samuel <slevander@cgsh.com>; Ripin, Peter M.
<PMR@dhclegal.com>
Cc: Rosenthal, Jeffrey A. <jrosenthal@cgsh.com>; Vicens, Elizabeth (Lisa) <evicens@cgsh.com>; Balter,
Emily <ebalter@cgsh.com>; Nkodo, Julie-Irene <jnkodo@cgsh.com>; Wright, Katerina
<kawright@cgsh.com>
Subject: RE: In re Application of Vale, 20-MC-199-JGK-OTW (S.D.N.Y.)

Rich,

I wanted to follow up to see if you have any updates on timing for the email production and any further
information you may have on text message review. You were anticipating a production last week. What
is the current status?

Thanks,

-Andres

                                                   9
   Case 1:20-mc-00199-JGK-OTW Document 97-1 Filed 07/29/21 Page 11 of 27


—
Andres Saenz
Cleary Gottlieb Steen & Hamilton LLP
Assistant: cvalenti@cgsh.com
One Liberty Plaza, New York NY 10006
T: +1 212 225 2804
asaenz@cgsh.com | clearygottlieb.com


From: Wolter, Richard [mailto:rw@dhclegal.com]
Sent: Monday, May 10, 2021 10:03 AM
To: Saenz, Andres <asaenz@cgsh.com>; Levander, Samuel <slevander@cgsh.com>; Ripin, Peter M.
<PMR@dhclegal.com>
Cc: Rosenthal, Jeffrey A. <jrosenthal@cgsh.com>; Vicens, Elizabeth (Lisa) <evicens@cgsh.com>; Balter,
Emily <ebalter@cgsh.com>; Nkodo, Julie-Irene <jnkodo@cgsh.com>; Wright, Katerina
<kawright@cgsh.com>
Subject: RE: In re Application of Vale, 20-MC-199-JGK-OTW (S.D.N.Y.)



Andres – We expect to make a complete production of e-mails at the end of this week. I will have an
update as to the texts later today or tomorrow.

Thanks,
Rich
__________________________________
<image001.jpg>
Richard Wolter, Esq.
Davidoff Hutcher & Citron LLP
605 Third Avenue, New York, NY 10158
Firm: 212.557.7200 Direct: 646.428.3269
Fax: 212.286.1884 Email: rw@dhclegal.com
Website


From: Saenz, Andres <asaenz@cgsh.com>
Sent: Thursday, May 6, 2021 10:09 PM
To: Wolter, Richard <rw@dhclegal.com>; Levander, Samuel <slevander@cgsh.com>; Ripin, Peter M.
<PMR@dhclegal.com>
Cc: Rosenthal, Jeffrey A. <jrosenthal@cgsh.com>; Vicens, Elizabeth (Lisa) <evicens@cgsh.com>; Balter,
Emily <ebalter@cgsh.com>; Nkodo, Julie-Irene <jnkodo@cgsh.com>; Wright, Katerina
<kawright@cgsh.com>
Subject: RE: In re Application of Vale, 20-MC-199-JGK-OTW (S.D.N.Y.)

CAUTION: EXTERNAL MAIL. DO NOT CLICK ON LINKS OR OPEN ATTACHMENTS YOU DO NOT TRUST

Rich,

On April 22, you informed us that you intended to make your first production by April 30, whether your
review was complete or not. We are now approaching a week from that April 30th date that you
identified. Can you please let us know whether you will be making a production this week and the
timeline for any further productions if you anticipate an incomplete production?

Thanks,
                                                  10
   Case 1:20-mc-00199-JGK-OTW Document 97-1 Filed 07/29/21 Page 12 of 27


-Andres


—
Andres Saenz
Cleary Gottlieb Steen & Hamilton LLP
Assistant: cvalenti@cgsh.com
One Liberty Plaza, New York NY 10006
T: +1 212 225 2804
asaenz@cgsh.com | clearygottlieb.com


From: Wolter, Richard [mailto:rw@dhclegal.com]
Sent: Monday, April 26, 2021 2:04 PM
To: Saenz, Andres <asaenz@cgsh.com>; Levander, Samuel <slevander@cgsh.com>; Ripin, Peter M.
<PMR@dhclegal.com>
Cc: Rosenthal, Jeffrey A. <jrosenthal@cgsh.com>; Vicens, Elizabeth (Lisa) <evicens@cgsh.com>; Balter,
Emily <ebalter@cgsh.com>; Nkodo, Julie-Irene <jnkodo@cgsh.com>; Wright, Katerina
<kawright@cgsh.com>
Subject: RE: In re Application of Vale, 20-MC-199-JGK-OTW (S.D.N.Y.)



Andres,

There has been no spoliation whatsoever by Mr. Meir. The data, including e-mails and text messages,
on Mr. Meir’s devices was unilaterally removed by HFZ Capital Group on or about December 8, 2020 in
connection with Mr. Meir’s departure from HFZ on December 8, 2020. HFZ remotely removed the data
without prior warning to Mr. Meir. It is unknown by Mr. Meir whether and/or to what extent HFZ
preserved a copy of the data that it removed from Mr. Meir’s devices.

To the extent Mr. Meir is in possession of e-mails that are responsive to the subpoena, such e-mails
were retrieved from Mr. Meir’s personal computer to which HFZ did not have remote access. Those e-
mails have been and will continue to be preserved by Mr. Meir.

I do, however, need to clarify my previous statement regarding Mr. Meir not having any text messages
in his possession. Mr. Meir was able to recover and download some of his text messages from his
personal cloud after they were removed from his devices. Those texts have been and will continue to be
preserved by Mr. Meir. We will run your search terms across those texts and advise as to the results.

Regards,
Rich
__________________________________
<image001.jpg>
Richard Wolter, Esq.
Davidoff Hutcher & Citron LLP
605 Third Avenue, New York, NY 10158
Firm: 212.557.7200 Direct: 646.428.3269
Fax: 212.286.1884 Email: rw@dhclegal.com
Website


From: Saenz, Andres <asaenz@cgsh.com>
Sent: Thursday, April 22, 2021 12:58 PM

                                                  11
   Case 1:20-mc-00199-JGK-OTW Document 97-1 Filed 07/29/21 Page 13 of 27
To: Wolter, Richard <rw@dhclegal.com>; Levander, Samuel <slevander@cgsh.com>; Ripin, Peter M.
<PMR@dhclegal.com>
Cc: Rosenthal, Jeffrey A. <jrosenthal@cgsh.com>; Vicens, Elizabeth (Lisa) <evicens@cgsh.com>; Balter,
Emily <ebalter@cgsh.com>; Nkodo, Julie-Irene <jnkodo@cgsh.com>; Wright, Katerina
<kawright@cgsh.com>
Subject: RE: In re Application of Vale, 20-MC-199-JGK-OTW (S.D.N.Y.)

CAUTION: EXTERNAL MAIL. DO NOT CLICK ON LINKS OR OPEN ATTACHMENTS YOU DO NOT TRUST

Rich,

We write to remind you that your client was first served with a subpoena in the above-captioned action
on May 22, 2020, and that Christopher Milito of Morrison Cohen LLP accepted service on your client’s
behalf on July 27, 2020. Your representation that Mr. Meir’s text messages were deleted from his
electronic devices in December 2020 raises serious concerns about the potential spoliation of evidence
in violation of, inter alia, Rule 37(e) of the Federal Rules of Civil Procedure.

Please provide us forthwith with your understanding of who deleted documents from Mr. Meir’s
electronic devices, when they did so, under what circumstances, and whether any backup of messages
were maintained and by whom. Vale reserves all rights.

Best regards,

-Andres
—
Andres Saenz
Cleary Gottlieb Steen & Hamilton LLP
Assistant: cvalenti@cgsh.com
One Liberty Plaza, New York NY 10006
T: +1 212 225 2804
asaenz@cgsh.com | clearygottlieb.com


From: Wolter, Richard [mailto:rw@dhclegal.com]
Sent: Thursday, April 22, 2021 9:46 AM
To: Saenz, Andres <asaenz@cgsh.com>; Levander, Samuel <slevander@cgsh.com>; Ripin, Peter M.
<PMR@dhclegal.com>
Cc: Rosenthal, Jeffrey A. <jrosenthal@cgsh.com>; Vicens, Elizabeth (Lisa) <evicens@cgsh.com>; Balter,
Emily <ebalter@cgsh.com>; Nkodo, Julie-Irene <jnkodo@cgsh.com>; Wright, Katerina
<kawright@cgsh.com>
Subject: RE: In re Application of Vale, 20-MC-199-JGK-OTW (S.D.N.Y.)



Andres – I apologize for the delay in responding.

First, I am confirming, on behalf of Mr. Meir, that he is not in possession of any responsive text
messages. When Mr. Meir ceased working for HFZ in December 2020, his text messages were deleted
from his electronic devices and he no longer has access to any text messages.

Second, the review is proceeding more slowly than expected. We intend to make a production by the
end of next week whether the review is complete or not. In the event that our first production is not
complete, we will provide a timeline for completion when the first production is made.

                                                    12
    Case 1:20-mc-00199-JGK-OTW Document 97-1 Filed 07/29/21 Page 14 of 27
Thanks,
Rich
__________________________________
<image001.jpg>
Richard Wolter, Esq.
Davidoff Hutcher & Citron LLP
605 Third Avenue, New York, NY 10158
Firm: 212.557.7200 Direct: 646.428.3269
Fax: 212.286.1884 Email: rw@dhclegal.com
Website


From: Saenz, Andres <asaenz@cgsh.com>
Sent: Tuesday, April 20, 2021 12:04 PM
To: Wolter, Richard <rw@dhclegal.com>; Levander, Samuel <slevander@cgsh.com>; Ripin, Peter M.
<PMR@dhclegal.com>
Cc: Rosenthal, Jeffrey A. <jrosenthal@cgsh.com>; Vicens, Elizabeth (Lisa) <evicens@cgsh.com>; Balter,
Emily <ebalter@cgsh.com>; Nkodo, Julie-Irene <jnkodo@cgsh.com>; Wright, Katerina
<kawright@cgsh.com>
Subject: RE: In re Application of Vale, 20-MC-199-JGK-OTW (S.D.N.Y.)

CAUTION: EXTERNAL MAIL. DO NOT CLICK ON LINKS OR OPEN ATTACHMENTS YOU DO NOT TRUST

Hi Rich,

I hope you’re doing well. I’m checking in again about the below regarding text messages and other
forms of communications and to confirm your estimated timeline for email production, which we were
expecting late last week/early this week based on our prior conversations.

Please let us know if it’s helpful to discuss, and we can set up a call.

Thanks,

-Andres


—
Andres Saenz
Cleary Gottlieb Steen & Hamilton LLP
Assistant: cvalenti@cgsh.com
One Liberty Plaza, New York NY 10006
T: +1 212 225 2804
asaenz@cgsh.com | clearygottlieb.com


From: Saenz, Andres
Sent: Thursday, April 15, 2021 8:35 AM
To: Wolter, Richard <rw@dhclegal.com>; Levander, Samuel <slevander@cgsh.com>; Ripin, Peter M.
<PMR@dhclegal.com>
Cc: Rosenthal, Jeffrey A. <jrosenthal@cgsh.com>; Vicens, Elizabeth (Lisa) <evicens@cgsh.com>; Balter,
Emily <ebalter@cgsh.com>; Nkodo, Julie-Irene <jnkodo@cgsh.com>; Wright, Katerina
<kawright@cgsh.com>
Subject: RE: In re Application of Vale, 20-MC-199-JGK-OTW (S.D.N.Y.)

Rich,

                                                       13
   Case 1:20-mc-00199-JGK-OTW Document 97-1 Filed 07/29/21 Page 15 of 27
Thank you again for speaking to us last week. During our call, you agreed to provide a written
representation that your client did not have any responsive text messages because his phone was wiped
when he left HFZ. Could you please confirm this? Could you also please confirm your timeline for the
email production?

Best,

-Andres


—
Andres Saenz
Cleary Gottlieb Steen & Hamilton LLP
Assistant: cvalenti@cgsh.com
One Liberty Plaza, New York NY 10006
T: +1 212 225 2804
asaenz@cgsh.com | clearygottlieb.com


From: Wolter, Richard [mailto:rw@dhclegal.com]
Sent: Thursday, March 25, 2021 6:44 PM
To: Saenz, Andres <asaenz@cgsh.com>; Levander, Samuel <slevander@cgsh.com>; Ripin, Peter M.
<PMR@dhclegal.com>
Cc: Rosenthal, Jeffrey A. <jrosenthal@cgsh.com>; Vicens, Elizabeth (Lisa) <evicens@cgsh.com>; Balter,
Emily <ebalter@cgsh.com>; Nkodo, Julie-Irene <jnkodo@cgsh.com>; Wright, Katerina
<kawright@cgsh.com>
Subject: RE: In re Application of Vale, 20-MC-199-JGK-OTW (S.D.N.Y.)



Andres – I’m available after 11.

Thanks,
Rich

From: Saenz, Andres <asaenz@cgsh.com>
Sent: Thursday, March 25, 2021 5:35 PM
To: Wolter, Richard <rw@dhclegal.com>; Levander, Samuel <slevander@cgsh.com>; Ripin, Peter M.
<PMR@dhclegal.com>
Cc: Rosenthal, Jeffrey A. <jrosenthal@cgsh.com>; Vicens, Elizabeth (Lisa) <evicens@cgsh.com>; Balter,
Emily <ebalter@cgsh.com>; Nkodo, Julie-Irene <jnkodo@cgsh.com>; Wright, Katerina
<kawright@cgsh.com>
Subject: RE: In re Application of Vale, 20-MC-199-JGK-OTW (S.D.N.Y.)

CAUTION: EXTERNAL MAIL. DO NOT CLICK ON LINKS OR OPEN ATTACHMENTS YOU DO NOT TRUST

Rich,

Will you be available tomorrow morning to discuss the production? Please let us know a time that
works for you.

-Andres


—
                                                  14
   Case 1:20-mc-00199-JGK-OTW Document 97-1 Filed 07/29/21 Page 16 of 27
Andres Saenz
Cleary Gottlieb Steen & Hamilton LLP
Assistant: cvalenti@cgsh.com
One Liberty Plaza, New York NY 10006
T: +1 212 225 2804
asaenz@cgsh.com | clearygottlieb.com


From: Wolter, Richard [mailto:rw@dhclegal.com]
Sent: Wednesday, March 24, 2021 1:23 PM
To: Saenz, Andres <asaenz@cgsh.com>; Levander, Samuel <slevander@cgsh.com>; Ripin, Peter M.
<PMR@dhclegal.com>
Cc: Rosenthal, Jeffrey A. <jrosenthal@cgsh.com>; Vicens, Elizabeth (Lisa) <evicens@cgsh.com>; Balter,
Emily <ebalter@cgsh.com>; Nkodo, Julie-Irene <jnkodo@cgsh.com>; Wright, Katerina
<kawright@cgsh.com>
Subject: RE: In re Application of Vale, 20-MC-199-JGK-OTW (S.D.N.Y.)
Importance: High



Andres – I am in the middle of a work emergency and currently on another call, so I need to reschedule
the call. I apologize for the short notice.

Regards,
Rich

From: Saenz, Andres <asaenz@cgsh.com>
Sent: Thursday, March 18, 2021 6:28 PM
To: Wolter, Richard <rw@dhclegal.com>; Levander, Samuel <slevander@cgsh.com>; Ripin, Peter M.
<PMR@dhclegal.com>
Cc: Rosenthal, Jeffrey A. <jrosenthal@cgsh.com>; Vicens, Elizabeth (Lisa) <evicens@cgsh.com>; Balter,
Emily <ebalter@cgsh.com>; Nkodo, Julie-Irene <jnkodo@cgsh.com>; Wright, Katerina
<kawright@cgsh.com>
Subject: RE: In re Application of Vale, 20-MC-199-JGK-OTW (S.D.N.Y.)

CAUTION: EXTERNAL MAIL. DO NOT CLICK ON LINKS OR OPEN ATTACHMENTS YOU DO NOT TRUST

Thanks Rich,

We are available any time between 12 and 2 pm. Please let us know when works best for you and we’ll
send a calendar invitation for Wednesday.

-Andres
—
Andres Saenz
Cleary Gottlieb Steen & Hamilton LLP
Assistant: cvalenti@cgsh.com
One Liberty Plaza, New York NY 10006
T: +1 212 225 2804
asaenz@cgsh.com | clearygottlieb.com


From: Wolter, Richard [mailto:rw@dhclegal.com]
Sent: Thursday, March 18, 2021 4:25 PM
To: Saenz, Andres <asaenz@cgsh.com>; Levander, Samuel <slevander@cgsh.com>; Ripin, Peter M.
                                                  15
   Case 1:20-mc-00199-JGK-OTW Document 97-1 Filed 07/29/21 Page 17 of 27
<PMR@dhclegal.com>
Cc: Rosenthal, Jeffrey A. <jrosenthal@cgsh.com>; Vicens, Elizabeth (Lisa) <evicens@cgsh.com>; Balter,
Emily <ebalter@cgsh.com>; Nkodo, Julie-Irene <jnkodo@cgsh.com>
Subject: RE: In re Application of Vale, 20-MC-199-JGK-OTW (S.D.N.Y.)



Andres,

I believe our technical issues have been resolved. The data is being re-uploaded to our review database
tomorrow and/or Monday (depending on our vendor’s capacity). I’ll need a couple days thereafter to
assess and come up with a proposed timeline. Can we schedule a call for Wednesday afternoon?

Thanks,
Rich
__________________________________
<image001.jpg>
Richard Wolter, Esq.
Davidoff Hutcher & Citron LLP
605 Third Avenue, New York, NY 10158
Firm: 212.557.7200 Direct: 646.428.3269
Fax: 212.286.1884 Email: rw@dhclegal.com
Website


From: Saenz, Andres <asaenz@cgsh.com>
Sent: Thursday, March 18, 2021 3:15 PM
To: Wolter, Richard <rw@dhclegal.com>; Levander, Samuel <slevander@cgsh.com>; Ripin, Peter M.
<PMR@dhclegal.com>
Cc: Rosenthal, Jeffrey A. <jrosenthal@cgsh.com>; Vicens, Elizabeth (Lisa) <evicens@cgsh.com>; Balter,
Emily <ebalter@cgsh.com>; Nkodo, Julie-Irene <jnkodo@cgsh.com>
Subject: RE: In re Application of Vale, 20-MC-199-JGK-OTW (S.D.N.Y.)

CAUTION: EXTERNAL MAIL. DO NOT CLICK ON LINKS OR OPEN ATTACHMENTS YOU DO NOT TRUST

Rich,

We wanted to check in with you about your proposal below. Would you be available for a call between
2:30 and 4:00 pm tomorrow to catch up? If so, we’ll go ahead and circulate a dial-in invitation.

Thanks,

-Andres


—
Andres Saenz
Cleary Gottlieb Steen & Hamilton LLP
Assistant: cvalenti@cgsh.com
One Liberty Plaza, New York NY 10006
T: +1 212 225 2804
asaenz@cgsh.com | clearygottlieb.com


From: Wolter, Richard [mailto:rw@dhclegal.com]
Sent: Friday, March 12, 2021 2:43 PM
                                                   16
   Case 1:20-mc-00199-JGK-OTW Document 97-1 Filed 07/29/21 Page 18 of 27
To: Saenz, Andres <asaenz@cgsh.com>; Levander, Samuel <slevander@cgsh.com>; Ripin, Peter M.
<PMR@dhclegal.com>
Cc: Rosenthal, Jeffrey A. <jrosenthal@cgsh.com>; Vicens, Elizabeth (Lisa) <evicens@cgsh.com>; Balter,
Emily <ebalter@cgsh.com>
Subject: RE: In re Application of Vale, 20-MC-199-JGK-OTW (S.D.N.Y.)



Andres – We are having some issues uploading and processing the data. I am awaiting confirmation that
these issues have been resolved. That being said, the volume of e-mails retrieved from Mr. Meir’s
personal computers is limited, so I am hopeful we can turn around a production reasonably quickly.

Let’s touch base early next week.

Thanks,
Rich
__________________________________
<image001.jpg>
Richard Wolter, Esq.
Davidoff Hutcher & Citron LLP
605 Third Avenue, New York, NY 10158
Firm: 212.557.7200 Direct: 646.428.3269
Fax: 212.286.1884 Email: rw@dhclegal.com
Website


From: Saenz, Andres <asaenz@cgsh.com>
Sent: Friday, March 12, 2021 10:04 AM
To: Wolter, Richard <rw@dhclegal.com>; Levander, Samuel <slevander@cgsh.com>; Ripin, Peter M.
<PMR@dhclegal.com>
Cc: Rosenthal, Jeffrey A. <jrosenthal@cgsh.com>; Vicens, Elizabeth (Lisa) <evicens@cgsh.com>; Balter,
Emily <ebalter@cgsh.com>
Subject: RE: In re Application of Vale, 20-MC-199-JGK-OTW (S.D.N.Y.)

CAUTION: EXTERNAL MAIL. DO NOT CLICK ON LINKS OR OPEN ATTACHMENTS YOU DO NOT TRUST

Rich,

It has been over two weeks since we last heard from you regarding Mr. Meir’s expected production of
documents, when you noted to us that you were still awaiting clarification from your vendor as to
certain aspects of search results. Please inform us when you expect to begin producing documents and
provide us with an estimate of when you expect to complete the production.

We are available to discuss the status of the production today by phone.

-Andres
—
Andres Saenz
Cleary Gottlieb Steen & Hamilton LLP
Assistant: cvalenti@cgsh.com
One Liberty Plaza, New York NY 10006
T: +1 212 225 2804
asaenz@cgsh.com | clearygottlieb.com


                                                   17
    Case 1:20-mc-00199-JGK-OTW Document 97-1 Filed 07/29/21 Page 19 of 27

From: Saenz, Andres
Sent: Thursday, March 4, 2021 3:41 PM
To: 'Wolter, Richard' <rw@dhclegal.com>; Levander, Samuel <slevander@cgsh.com>; Ripin, Peter M.
<PMR@dhclegal.com>
Cc: Rosenthal, Jeffrey A. <jrosenthal@cgsh.com>; Vicens, Elizabeth (Lisa) <evicens@cgsh.com>; Balter,
Emily <ebalter@cgsh.com>
Subject: RE: In re Application of Vale, 20-MC-199-JGK-OTW (S.D.N.Y.)

Hi Rich,

I just wanted to follow up on the below. Please let me know if you have any updates from your vendor.

Best,

-Andres


—
Andres Saenz
Cleary Gottlieb Steen & Hamilton LLP
Assistant: cvalenti@cgsh.com
One Liberty Plaza, New York NY 10006
T: +1 212 225 2804
asaenz@cgsh.com | clearygottlieb.com


From: Wolter, Richard [mailto:rw@dhclegal.com]
Sent: Tuesday, February 23, 2021 10:50 AM
To: Saenz, Andres <asaenz@cgsh.com>; Levander, Samuel <slevander@cgsh.com>; Ripin, Peter M.
<PMR@dhclegal.com>
Cc: Rosenthal, Jeffrey A. <jrosenthal@cgsh.com>; Vicens, Elizabeth (Lisa) <evicens@cgsh.com>; Balter,
Emily <ebalter@cgsh.com>
Subject: RE: In re Application of Vale, 20-MC-199-JGK-OTW (S.D.N.Y.)



Andres – I am awaiting clarification from our vendor as to certain aspects of our search results. I will
circle back as soon as I receive that clarification.

Thanks,
Rich
__________________________________
<image001.jpg>
Richard Wolter, Esq.
Davidoff Hutcher & Citron LLP
605 Third Avenue, New York, NY 10158
Firm: 212.557.7200 Direct: 646.428.3269
Fax: 212.286.1884 Email: rw@dhclegal.com
Website


From: Saenz, Andres <asaenz@cgsh.com>
Sent: Thursday, February 18, 2021 12:53 PM
To: Wolter, Richard <rw@dhclegal.com>; Levander, Samuel <slevander@cgsh.com>; Ripin, Peter M.
<PMR@dhclegal.com>
                                                     18
   Case 1:20-mc-00199-JGK-OTW Document 97-1 Filed 07/29/21 Page 20 of 27
Cc: Rosenthal, Jeffrey A. <jrosenthal@cgsh.com>; Vicens, Elizabeth (Lisa) <evicens@cgsh.com>; Balter,
Emily <ebalter@cgsh.com>
Subject: RE: In re Application of Vale, 20-MC-199-JGK-OTW (S.D.N.Y.)

CAUTION: EXTERNAL MAIL. DO NOT CLICK ON LINKS OR OPEN ATTACHMENTS YOU DO NOT TRUST

Rich,

We wanted to follow up on last week’s call to see if you had any updates on the status of the production
of Mr. Meir’s documents. Please let us know if it would be helpful to discuss further.

Best,

-Andres


—
Andres Saenz
Cleary Gottlieb Steen & Hamilton LLP
Assistant: cvalenti@cgsh.com
One Liberty Plaza, New York NY 10006
T: +1 212 225 2804
asaenz@cgsh.com | clearygottlieb.com


From: Wolter, Richard [mailto:rw@dhclegal.com]
Sent: Thursday, February 11, 2021 9:40 AM
To: Levander, Samuel <slevander@cgsh.com>; Ripin, Peter M. <PMR@dhclegal.com>
Cc: Rosenthal, Jeffrey A. <jrosenthal@cgsh.com>; Vicens, Elizabeth (Lisa) <evicens@cgsh.com>; Balter,
Emily <ebalter@cgsh.com>; Saenz, Andres <asaenz@cgsh.com>
Subject: RE: In re Application of Vale, 20-MC-199-JGK-OTW (S.D.N.Y.)



10am tomorrow (Friday) is fine.

Thanks,
Rich

From: Levander, Samuel <slevander@cgsh.com>
Sent: Wednesday, February 10, 2021 10:38 PM
To: Wolter, Richard <rw@dhclegal.com>; Ripin, Peter M. <PMR@dhclegal.com>
Cc: Rosenthal, Jeffrey A. <jrosenthal@cgsh.com>; Vicens, Elizabeth (Lisa) <evicens@cgsh.com>; Balter,
Emily <ebalter@cgsh.com>; Saenz, Andres <asaenz@cgsh.com>
Subject: RE: In re Application of Vale, 20-MC-199-JGK-OTW (S.D.N.Y.)

CAUTION: EXTERNAL MAIL. DO NOT CLICK ON LINKS OR OPEN ATTACHMENTS YOU DO NOT TRUST

Rich,

We are available for a call on Friday any time before noon. Does 10 am work? If so, I will circulate a
calendar invitation.



                                                    19
    Case 1:20-mc-00199-JGK-OTW Document 97-1 Filed 07/29/21 Page 21 of 27
As stated previously, we had extensive discussions with Mr. Meir’s prior counsel and shared a list of
proposed search terms for identifying documents and communications responsive to Vale’s Subpoena. I
include that list here below as a courtesy.

Please let us know when you intend to begin making productions and your expected deadline for
completing all productions.

Vale reserves all rights.

Best,
Sam



 Search Term
 (JV OR “joint venture” OR financ* OR invest* OR loan) AND (Belnord OR Setai OR AFZ OR “HFZ 40 Broad” OR “Bryant”
 OR Chatsworth OR Highline OR Church or Chrystie OR “XI” OR “76 Eleventh” OR “225 W 86” OR “225 West 86” OR
 “344 W 72” OR “344 West 72” OR “215 Chrystie” OR “40 Broad” OR “505 West 19” OR “505 W 19” OR “16 West 40”
 OR “16 W 40” OR “235 West 75” OR “235 W 75” OR “301 West 53” OR “301 W 53” OR “90 Lex*” OR “88 Lex*” OR “3
 W 29” OR “3 West 29” OR “76 11th” OR “114 Bennett” OR Westbrook OR “West Brook” OR Astor OR Metro OR
 LexLofts OR Adjacent)
 “500 NMA”
 “Fine Arts NY LLC”
 Perfectus
 Tarpley
 BSG*
 “HFZ-BSG”
 Beny or “Benny”
 Steinmetz
 Blackstock
 Papachristophorou
 Luv
 Shah
 Balda
 Nysco
 Vessna OR Vesna
 Onyx
 Invel
 Niron
 “Five Mounts”
 FMP
 LSL OR “Litigation Solutions”
 GSOL
 “Star West”
 “Bryan Cave”
 Kenneth w/3 Henderson
 Tarpley
 Sabby OR Saby
 Nissim
 Mionis

                                                 20
  Case 1:20-mc-00199-JGK-OTW Document 97-1 Filed 07/29/21 Page 22 of 27
Hadramant
David w/3 Clark
Dag
Cramer
Avidan
Yossie
Tchelet
Bonnant
Cortes
Peter w/3 Goop
Bodin
Degnarain
Edoh
Doron
Levy
Saada
Struik
Pollak
Raz
Merloni
Horemans
Sabag
Ohad w/3 Schwartz
Cilins
Gabay
Gur
Granot
“Lev Ran” or Levran
Camhis OR Kamchis
Daskalakis
Menahem OR Menachem
Peppas
Paschos
Varda
Strykowski
Yannis
Prokopis OR Procopis
Moutafis
Noy
Vandenbraber OR “Van Den Braber”
Meijer
Martin w/3 Maloney
Benko
@bclplaw.com
@bsgresources.com
@bsgresources.gg
@bsg-realestate.com
@steinmetzadvisors.com
@bsg-investments.com
                                   21
    Case 1:20-mc-00199-JGK-OTW Document 97-1 Filed 07/29/21 Page 23 of 27
 @octeagroup.com
 @onyxfa.com
 @onyx-suisse.com
 @gsolfund.com
 @nornverdandi.com
 @arkem.co.uk
 @nammax.com
 @infinitediam.com
 @rmaslimited.com
 @barlaw.co.il
 @apmcyprus.com
 @apm-law.com
 @bon-a.ch
 @marxerpartner.com
 @silextrust.com
 @iglobos.com
 @gustafbodin.se
 @invicta-advisory.com
 @stvictor.ch
 @rothschild.com
 @nironmetals.com



—
Samuel Levander
Cleary Gottlieb Steen & Hamilton LLP
Assistant: mdigiaro@cgsh.com
One Liberty Plaza, New York NY 10006
T: +1 212 225 2951
slevander@cgsh.com | clearygottlieb.com


From: Wolter, Richard <rw@dhclegal.com>
Sent: Wednesday, February 10, 2021 5:20 PM
To: Levander, Samuel <slevander@cgsh.com>; Ripin, Peter M. <PMR@dhclegal.com>
Cc: Rosenthal, Jeffrey A. <jrosenthal@cgsh.com>; Vicens, Elizabeth (Lisa) <evicens@cgsh.com>; Balter,
Emily <ebalter@cgsh.com>; Saenz, Andres <asaenz@cgsh.com>
Subject: RE: In re Application of Vale, 20-MC-199-JGK-OTW (S.D.N.Y.)



Sam,

We disagree with your assertions, including but not limited to those related to your interpretation of
Judge Wang’s order, your characterization of communications with Mr. Meir’s prior counsel, and your
claim of untimeliness. Mr. Meir has fully complied with Judge Wang’s order.

Notwithstanding the foregoing and as expressly stated in Mr. Meir’s responses, I will make myself
available for a meet and confer. My schedule is generally open on Friday. In the meantime, if you
would like to propose search terms, I would be happy to review.

All rights reserved.
                                                   22
   Case 1:20-mc-00199-JGK-OTW Document 97-1 Filed 07/29/21 Page 24 of 27


Regards,
Rich
__________________________________
<image001.jpg>
Richard Wolter, Esq.
Davidoff Hutcher & Citron LLP
605 Third Avenue, New York, NY 10158
Firm: 212.557.7200 Direct: 646.428.3269
Fax: 212.286.1884 Email: rw@dhclegal.com
Website




From: Levander, Samuel <slevander@cgsh.com>
Sent: Wednesday, February 10, 2021 4:05 PM
To: Wolter, Richard <rw@dhclegal.com>; Ripin, Peter M. <PMR@dhclegal.com>
Cc: Rosenthal, Jeffrey A. <jrosenthal@cgsh.com>; Vicens, Elizabeth (Lisa) <evicens@cgsh.com>; Balter,
Emily <ebalter@cgsh.com>; Saenz, Andres <asaenz@cgsh.com>
Subject: RE: In re Application of Vale, 20-MC-199-JGK-OTW (S.D.N.Y.)

CAUTION: EXTERNAL MAIL. DO NOT CLICK ON LINKS OR OPEN ATTACHMENTS YOU DO NOT TRUST

Rich,

We write in response to your purported Responses and Objections, dated February 5, 2021 (the
“R&Os”).

The R&Os are untimely. Through his then-counsel, Mr. Meir first objected to the subpoena on August
13, 2020. After meeting and conferring with Vale several times, Mr. Meir filed a motion to quash on the
deadline to do so – September 14, 2020. See ECF No. 63. On January 29, 2021, Judge Wang rejected
Mr. Meir’s motion to quash in full, and ordered him to respond to the subpoena by February 5,
2021. See ECF No. 76. Mr. Meir is not now entitled to a second bite at the discovery apple merely
because he has retained new counsel. Judge Wang’s order is explicitly directed to Mr. Meir, and we
expect him to comply with that order by producing his documents responsive to Vale’s subpoena
forthwith (which we note are already overdue under the order).

Please let us know by tomorrow when you expect to make your first production and when you expect to
complete your production.

While we have already met and conferred several times with your predecessor counsel, and were forced
to litigate our disagreements, we are available to meet and confer as requested. Vale reserves all rights,
including seeking relief from the Court based on Mr. Meir’s non-compliance. Please let us know your
availability tomorrow afternoon or Friday.

Best regards,
Sam
—
Samuel Levander
Cleary Gottlieb Steen & Hamilton LLP
Assistant: mdigiaro@cgsh.com
One Liberty Plaza, New York NY 10006

                                                    23
    Case 1:20-mc-00199-JGK-OTW Document 97-1 Filed 07/29/21 Page 25 of 27
T: +1 212 225 2951
slevander@cgsh.com | clearygottlieb.com


From: Wolter, Richard <rw@dhclegal.com>
Sent: Friday, February 5, 2021 5:24 PM
To: Levander, Samuel <slevander@cgsh.com>; Ripin, Peter M. <PMR@dhclegal.com>
Cc: Rosenthal, Jeffrey A. <jrosenthal@cgsh.com>; Vicens, Elizabeth (Lisa) <evicens@cgsh.com>; Balter,
Emily <ebalter@cgsh.com>; Saenz, Andres <asaenz@cgsh.com>
Subject: RE: In re Application of Vale, 20-MC-199-JGK-OTW (S.D.N.Y.)



Sam,

Attached is Mr. Meir’s response to the subpoena.

Regards,
Rich
__________________________________
<image001.jpg>
Richard Wolter, Esq.
Davidoff Hutcher & Citron LLP
605 Third Avenue, New York, NY 10158
Firm: 212.557.7200 Direct: 646.428.3269
Fax: 212.286.1884 Email: rw@dhclegal.com
Website


From: Levander, Samuel <slevander@cgsh.com>
Sent: Tuesday, January 26, 2021 4:48 PM
To: Ripin, Peter M. <PMR@dhclegal.com>; Wolter, Richard <rw@dhclegal.com>
Cc: Rosenthal, Jeffrey A. <jrosenthal@cgsh.com>; Vicens, Elizabeth (Lisa) <evicens@cgsh.com>; Balter,
Emily <ebalter@cgsh.com>; Saenz, Andres <asaenz@cgsh.com>
Subject: RE: In re Application of Vale, 20-MC-199-JGK-OTW (S.D.N.Y.)

CAUTION: EXTERNAL MAIL. DO NOT CLICK ON LINKS OR OPEN ATTACHMENTS YOU DO NOT TRUST

Rich,

Thank you for the call earlier today. As discussed, I am going to circulate a dial-in for our follow-up call
Friday at 11am. We look forward to talking then.

Best regards,
Sam
—
Samuel Levander
Cleary Gottlieb Steen & Hamilton LLP
Assistant: mdigiaro@cgsh.com
One Liberty Plaza, New York NY 10006
T: +1 212 225 2951
slevander@cgsh.com | clearygottlieb.com


From: Levander, Samuel
Sent: Monday, January 25, 2021 1:36 PM
                                                      24
     Case 1:20-mc-00199-JGK-OTW Document 97-1 Filed 07/29/21 Page 26 of 27
To: pmr@dhclegal.com; rw@dhclegal.com
Cc: Rosenthal, Jeffrey A. <jrosenthal@cgsh.com>; Vicens, Elizabeth (Lisa) <evicens@cgsh.com>; Balter,
Emily <ebalter@cgsh.com>; Saenz, Andres <asaenz@cgsh.com>
Subject: In re Application of Vale, 20-MC-199-JGK-OTW (S.D.N.Y.)

Peter, Richard,

We represent Vale S.A., Vale Holdings B.V., and Vale International S.A. (collectively, “Vale”) in
connection with the above-captioned application for discovery pursuant to 28 U.S.C. § 1782. We
understand that you now represent Respondent Nir Meir in this action.

Please let us know when you are available for a call to discuss Mr. Meir’s production of documents.

Best regards,
Sam
—
Samuel Levander
Cleary Gottlieb Steen & Hamilton LLP
Assistant: mdigiaro@cgsh.com
One Liberty Plaza, New York NY 10006
T: +1 212 225 2951
slevander@cgsh.com | clearygottlieb.com


This message is being sent from a law firm and may contain confidential or privileged information. If you are not the intended recipient,
please advise the sender immediately by reply e-mail and delete this message and any attachments without retaining a copy.

Throughout this communication, "Cleary Gottlieb" and the "firm" refer to Cleary Gottlieb Steen & Hamilton LLP and its affiliated entities in
certain jurisdictions, and the term "offices" includes offices of those affiliated entities. Our external privacy statement is available at:
https://www.clearygottlieb.com/footer/privacy-statement




IMPORTANT NOTICE:Beware of Cyber Fraud. You should never
wire money to any bank account that our office provides to you via email
without first speaking with our office. Further,do not accept emailed
wiring instructions from anyone else without voice verification from a known
employee of our office. Even if an email looks like it has come from this
office or someone involved in your transaction. Please call us first at a number
you know to be correct for this office to verify the information before wiring
any money. Be particularly wary of any request to change wiring instructions
you already received.
***********************************************************************
STATEMENT OF CONFIDENTIALITY
The information contained in this electronic message and any
attachments to this message are intended for the exclusive use of the
addressee(s) and may contain confidential or privileged information.
If you are not the intended recipient, please notify us immediately
by email reply to sender or by telephone to Davidoff Hutcher & Citron
LLP at (800) 793-2843, ext. 3284, and destroy all copies of this
message and any attachments.

IRS DISCLOSURE NOTICE
In accordance with Internal Revenue Service Circular 230, we inform
you that any discussion of a federal tax issue contained in this
communication (including any attachments) is not intended or written
to be used, and it cannot be used, by any recipient for the purpose of
(i) avoiding penalties that may be imposed on the recipient under
United States federal tax laws, or (ii) promoting, marketing or
                                                                       25
     Case 1:20-mc-00199-JGK-OTW Document 97-1 Filed 07/29/21 Page 27 of 27
recommending to another party any tax-related matters addressed herein.
***********************************************************************
This message is being sent from a law firm and may contain confidential or privileged information. If you are not the intended recipient,
please advise the sender immediately by reply e-mail and delete this message and any attachments without retaining a copy.

Throughout this communication, "Cleary Gottlieb" and the "firm" refer to Cleary Gottlieb Steen & Hamilton LLP and its affiliated entities in
certain jurisdictions, and the term "offices" includes offices of those affiliated entities. Our external privacy statement is available at:
https://www.clearygottlieb.com/footer/privacy-statement




IMPORTANT NOTICE:Beware of Cyber Fraud. You should never
wire money to any bank account that our office provides to you via email
without first speaking with our office. Further,do not accept emailed
wiring instructions from anyone else without voice verification from a known
employee of our office. Even if an email looks like it has come from this
office or someone involved in your transaction. Please call us first at a number
you know to be correct for this office to verify the information before wiring
any money. Be particularly wary of any request to change wiring instructions
you already received.
***********************************************************************
STATEMENT OF CONFIDENTIALITY
The information contained in this electronic message and any
attachments to this message are intended for the exclusive use of the
addressee(s) and may contain confidential or privileged information.
If you are not the intended recipient, please notify us immediately
by email reply to sender or by telephone to Davidoff Hutcher & Citron
LLP at (800) 793-2843, ext. 3284, and destroy all copies of this
message and any attachments.

IRS DISCLOSURE NOTICE
In accordance with Internal Revenue Service Circular 230, we inform
you that any discussion of a federal tax issue contained in this
communication (including any attachments) is not intended or written
to be used, and it cannot be used, by any recipient for the purpose of
(i) avoiding penalties that may be imposed on the recipient under
United States federal tax laws, or (ii) promoting, marketing or
recommending to another party any tax-related matters addressed herein.
***********************************************************************
This message is being sent from a law firm and may contain confidential or privileged information. If you are not the intended recipient,
please advise the sender immediately by reply e-mail and delete this message and any attachments without retaining a copy.

Throughout this communication, "Cleary Gottlieb" and the "firm" refer to Cleary Gottlieb Steen & Hamilton LLP and its affiliated entities in
certain jurisdictions, and the term "offices" includes offices of those affiliated entities. Our external privacy statement is available at:
https://www.clearygottlieb.com/footer/privacy-statement




IMPORTANT NOTICE:Beware of Cyber Fraud. You should never
wire money to any bank account that our office provides to you via email
without first speaking with our office. Further,do not accept emailed
wiring instructions from anyone else without voice verification from a known
employee of our office. Even if an email looks like it has come from this
office or someone involved in your transaction. Please call us first at a number
you know to be correct for this office to verify the information before wiring
any money. Be particularly wary of any request to change wiring instructions
you already received.
***********************************************************************
STATEMENT OF CONFIDENTIALITY
The information contained in this electronic message and any
attachments to this message are intended for the exclusive use of the
addressee(s) and may contain confidential or privileged information.
                                                                       26
